DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 26 February 2021 has been entered, leaving claims 8, 9, 11-18, 20-22, 30-35, and 37-39 pending, of which claims 38 and 39 are new.

Election/Restrictions
The pending claims as amended below are allowable, and so the species restriction as set forth in the Office action mailed on 18 May 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew A. Stanford on 24 March 2021.

The application has been amended as follows: 

	1-7.	(Previously Canceled)  
	8.	(Previously Presented) The method according to claim 16, wherein the third thermoplastic material is a soft-elastic thermoplastic material including a thermoplastic elastomer.
	9.	(Previously Presented) The method according to claim 16, wherein:
		the injection moulding tool includes a plurality of the first tool cavities, and 
		the hot-runner system includes a plurality of hot-runner nozzles, each of the plurality of the first tool cavities having a corresponding one of the plurality of hot-runner nozzles for manufacturing one of the intermediate grip bodies, and each of the plurality of hot-runner nozzles being independently controlled.
	10.	(Previously Canceled)  
	11.	(Currently Amended) The method according to claim 16, wherein an injection point of the first material component is arranged such that the first thermoplastic material is  each of the at least one first tool cavity transversely to a longitudinal axis of each of the at least one first tool cavity.
	12.	(Currently Amended) The method according to claim 16, wherein the injection point of the second thermoplastic material is arranged in the middle longitudinal axis of each of the at least one intermediate grip body.
	13.	(Previously Presented) The method according to claim 16, wherein the cooling phase is 2 seconds to 35 seconds.
	14.	(Previously Presented) The method according to claim 16, wherein during the injecting of the second thermoplastic material, an injection pressure is maintained, and a holding pressure is applied to ensure the complete filling up of the at least one first tool cavity with the second thermoplastic material injected into and through the injected first thermoplastic material.
	15.	(Currently Amended) The method according to claim 16, wherein at a front end section of the grip part, on a front side, a thumb rest of the third material is formed for supporting a hold grip, and[ which is coated with the third material component of the thumb rest.  
	16.	(Currently Amended) A method for manufacturing at least one grip body of a body care article, each of the at least one grip body having a grip part, a neck part, and a head part, the manufacturing being performed via an injection moulding tool with at least one first tool cavity and at least one second tool cavity, and each of the at least one grip body including a first material component, a second material component, and a third material component formed of a 
		manufacturing at least one intermediate grip body, each of the at least one intermediate grip body including a jacket body formed of the first material component and a core body formed of the second material component partially enveloped by the jacket body, whereby a hot-runner system injection moulds the first thermoplastic material and the second thermoplastic material into each of the at least one first tool cavity to form each of the at least one intermediate grip body[ using a hot-runner nozzle[ of the hot-runner system, the injection moulding of the hot-runner system being performed by:
			injection moulding the first thermoplastic material into each of the at least one first tool cavity to partially fill each of the at least one first tool cavity with the first thermoplastic material, and
			followed by a cooling phase of the injected first thermoplastic material, injection moulding the second thermoplastic material into each of the at least one first tool cavity partially filled with the first thermoplastic material to completely fill up each of the at least one first tool cavity with the second thermoplastic material injected into and through the injected first thermoplastic material, thereby forming each of the at least one intermediate grip body from the first and second material components completely filling each of the at least one first tool cavity, wherein a flowable soul of the injected first thermoplastic material is displaced during the second thermoplastic material injecting, the second thermoplastic material comes to a surface of each on the at least one intermediate grip body at an injection point of the second thermoplastic material[ each of the at least one intermediate grip body, and the core body of the second thermoplastic material is[ in a flow direction of the second thermoplastic material by the jacket body of the first thermoplastic material[ for each of the at least one intermediate grip body;
		removing each of the at least one intermediate grip body from each of the at least one first tool cavity, the intermediate grip body removed from each of the at least one first tool cavity being formed without a sprue due to the intermediate grip body injection moulding as performed by the hot-runner system,[ thereby allowing for the removed intermediate grip body to be directly transferred into a respective one of at least one second tool cavity of the injection moulding tool without additional machining;
		transferring each of the at least one intermediate grip body into a respective one of at least one second tool cavity of the injection moulding tool; and
		injection moulding the third thermoplastic material into each of the at least one second tool cavity to form the third material component including at least one of a holding element, a thumb rest, a decorative element, or a covering element of the third material component on each of the at least one intermediate grip body to form the at least one grip body from the first material component, the second material component, and the third material component, the third material component of each of the at least one grip body contacting both the first and second material components.
	17.	(Currently Amended) The method according to claim 16, wherein the head part[ of each of the at least one grip body comprises the first material component.

	19.	(Previously Canceled)  
	20.	(Original) The method according to claim 16, wherein the first thermoplastic material is transparent and the second thermoplastic material is colored or opaque.
	21.	(Previously Presented) The method according to claim 16, wherein the first and second thermoplastic materials are a type of polyester.
	22.	(Currently Amended) The method according to claim 16, wherein[ the injection point of the second material component is arranged such that the second thermoplastic material is injected into each of the at least one first tool cavity transversely to a longitudinal axis of the at least one first tool cavity.
	23-29.	(Previously Canceled)  
	30.	(Previously Presented) The method according to claim 21, wherein the polyester is one of:
		polyethylene terephthalate (PET) in the form of acid-modified polyethylene terephthalate (PETA); and
		glycol-modified polyethylene terephthalate (PETG).
	31.	(Currently Amended) The method according to claim 16, wherein the injection point of the second material component is arranged on an end section of the grip part of each of the at least one grip body.
 of each of the at least one grip body.
	33.	(Currently Amended) The method according to claim 16, wherein the injection point of the second material component is distanced by 3-8 mm from a grip-side end of each of the at least one grip body.
	34.	(Currently Amended) The method according to claim 16, wherein[ so as to fill a through-opening of each of the at least one intermediate grip body.
	35.	(Previously Presented) The method according to claim 16, wherein the injection point of the second thermoplastic material is arranged outside a mould partition line formed by a mould partition.
	36.	(Previously Canceled)  
	37.	(Previously Presented) The method according to claim 20, wherein the first and the second thermoplastic material components include an identical thermoplastic material, with the exception that the first thermoplastic material is transparent and the second thermoplastic material is colored or opaque.
	38.	(Previously Presented) The method according to claim 21, wherein the polyester is one of:
		a polybutylene terephthalate (PTB); 
		an acid-modified polycyclohexylene dimethylene terephthalate (PCT-A); and

	39.	(Currently Amended) A method for manufacturing at least one grip body of a body care article, each of the at least one grip body having a grip part, a neck part, and a head part, the manufacturing being performed via an injection moulding tool with at least one first tool cavity and at least one second tool cavity, and each of the at least one grip body including a first material component, a second material component, and a third material component formed of a first thermoplastic material, a second thermoplastic material, and a third thermoplastic material, respectively, the method comprising steps of:
		manufacturing at least one intermediate grip body, each of the at least one intermediate grip body including a jacket body formed of the first material component and a core body formed of the second material component partially enveloped by the jacket body, whereby a hot-runner system injection moulds the first thermoplastic material and the second thermoplastic material into each of the at least one first tool cavity to form each of the at least one intermediate grip body[ using a hot-runner nozzle[ of the hot-runner system, the injection moulding of the hot-runner system being performed by:
			injection moulding the first thermoplastic material into each of the at least one first tool cavity to partially fill each of the at least one first tool cavity with the first thermoplastic material, and
			followed by a cooling phase of the injected first thermoplastic material, injection moulding the second thermoplastic material into each of the at least one first tool cavity partially filled with the first thermoplastic material to completely fill up each of the at least one  each of the at least one first tool cavity, wherein a flowable soul of the injected first thermoplastic material is displaced during the second thermoplastic material injecting, the second thermoplastic material comes to a surface of each of the at least one intermediate grip body at an injection point of the second thermoplastic material[ each of the at least one intermediate grip body, and the core body of the second thermoplastic material is[ in a flow direction of the second thermoplastic material by the jacket body of the first thermoplastic material[] for each of the at least one intermediate grip body;
		transferring each of the at least one intermediate grip body into a respective one of at least one second tool cavity of the injection moulding tool; and
		injection moulding the third thermoplastic material into each of the at least one second tool cavity to form the third material component including at least one of a holding element, a thumb rest, a decorative element, or a covering element of the third material component on each of the at least one intermediate grip body to form the at least one grip body from the first material component, the second material component, and the third material component, the third material component[ of each of the at least one grip body contacting both the first and second[ components.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While multi-stage hot-runner injection molding is generally known, including of a second plastic material into a flowable soul of a first plastic material so as to fill a mold cavity with the first and second materials, and while multi-stage insert molding is generally known, including by injection molding one plastic material over another to form a two-part component, and then injection molding a third plastic material over the two-part component, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed intermediate grip body is formed as claimed by the claimed hot-runner injection molding in which first thermoplastic material is injection molded as claimed, and then second thermoplastic material is injected as claimed following the claimed cooling phase, whereby the second material comes to a surface of the claimed intermediate body at its injection point which is arranged as claimed and is surrounded in a flow direction thereof by the claimed jacket body, whereby the intermediate body is transferred to the claimed second tool cavity, and whereby the claimed third material is injection molded as claimed over the intermediate body to form the claimed third component in contact with both the first and second material components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742